          Case 3:20-mj-71753-MAG Document 8 Filed 12/14/20 Page 1 of 1



                                      PROPOSED ORDER/COVER SHEET

TO:            Honorable Laurel Beeler                                 RE:    Marc Anthony Nunez
               U.S. Magistrate Judge

FROM:          Silvio Lugo, Chief                                      Docket No.:        3:20-mj-71753-MAG-1
               U.S. Pretrial Services Officer

Date:          December 14, 2020

        THE ATTACHED MEMORANDUM WAS PREPARED BY PRETRIAL SERVICES OFFICER:

         Jessica Portillo                                                          (510) 637-3755

         Pretrial Services Officer                                           TELEPHONE NUMBER

We are requesting direction from the Court. Please initial the appropriate box(es), and return this form to us so that
we may comply with your instructions.

         I have reviewed the information that you have supplied. I do not believe that this matter requires any
         action by this Court at this time.

         Inform all parties concerned that I will conduct a Bail Review Hearing in Courtroom No.
         ____________________ on ____________________ at ____________________.

         Inform all parties concerned that a Bail Review Hearing will be conducted by:
         Magistrate Judge ____________________ Presiding District Court Judge ____________________

  X      I agree with the recommendation of the Pretrial Services Officer and hereby modify the defendant’s
         Pretrial Release conditions as indicated below:

              1. Defendant must remain in the custody of custodian Charles Bennett at 42 Beverly
                 Street, San Francisco, California. The custodian must supervise defendant and
                 report any violation of a release condition to Pretrial Services. A custodian who
                 fails do so may be prosecuted for contempt.
              2. Defendant must participate in mental health treatment, as directed by Pretrial
                 Services.
              3. The defendant must have no contact with minors.
              4. The defendant shall submit to internet monitoring by Pretrial Services.

         Modification(s)

         Bail Revoked/Bench Warrant Issued.

         I am returning the signed order and direct that a copy be provided to the Court file and all interested parties
         (AUSA and Defense Counsel).

         Other Instructions:


                                                                    December 14, 2020
         JUDICIAL OFFICER                                     DATE
